Citation Nr: 1511213	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-04 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for limited extension of the right knee due to degenerative joint disease.  
      
2.  Entitlement to a compensable rating for residual decreased sensation of the right knee/calf due to post-operative nerve damage.

3.  Entitlement to a compensable rating for residual post-operative scars of the right knee.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from December 1982 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

In November 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  At the time of the Board hearing, the Veteran waived initial review by the Agency of Original Jurisdiction (AOJ) of evidence received after the January 2013 statement of the case (SOC).  See 38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As an initial matter, the Board observes that the current appeal involves claims for increased ratings for the Veteran's right knee disabilities, which currently include separate ratings for the orthopedic and neurologic manifestations as well as residual scarring.  However, recent documentation in the record reveals that the Veteran underwent a total right knee replacement in February 2015.  In connection with reporting such surgery, the Veteran requested a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30.  Furthermore, in light of such surgery, consideration should be given to assigning a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which pertains to knee replacements.  Therefore, a remand is necessary in order for the AOJ to consider the propriety of assigning a temporary total rating for convalescence under 38 C.F.R. § 4.30 and the applicability of Diagnostic Code 5055. 

Additionally, the Veteran has reported continued medical treatment from a private provider in this case.  Significantly, during the November 2014 Board hearing, the Veteran testified that he received only non-VA treatment for his right knee disorder, from Dr. G.P., and that VA had all of Dr. G.P.'s records.  The Veteran also indicated that he would be seeing Dr. G.P. in the near future to be scheduled for right knee replacement surgery.  A review of the claims file includes an October 2011 private treatment record from Dr. R.S. but only one private treatment record from Dr. G.P. dated in December 2013.  Additionally, the February 2015 surgical report reflects that such was performed by Dr. S.K.  Furthermore, it appears that the Veteran has received VA treatment for his right knee disorder as there are records of such treatment dated from November 2005 through July 2014.  Thus, there appear to be outstanding medical records in this case that should be obtained for consideration in the Veteran's appeal.  

Furthermore, the Veteran was afforded a VA examination considering all aspects of his right knee disorder (orthopedic, neurologic, and scarring) in May 2011.  Subsequently, his right knee was reexamined in December 2012 and March 2014.  Unfortunately, neither the December 2012 nor March 2014 VA examination reports provide findings regarding the Veteran's neurological difficulties of the right knee.  Significantly, the December 2012 VA examination report includes a VA peripheral nerves examination report which notes that the Veteran "does not have a peripheral nerve condition.  Veteran is service connected for a mild cutaneous nerve condition s/p ACL repair.  This condition has remained unchanged since exam 5/2011."  Furthermore, while the December 2012 and March 2014 VA examination reports noted that the Veteran had scars related to his right knee disorder and that the scars were not painful, during the November 2014 Board hearing, the Veteran reported that his scars were painful.  As such, further examination of the right knee disabilities in regard to neurological impairment and scarring is warranted.  In this regard, the Board is cognizant that the Veteran's recent total right knee replacement may complicate the examination; however, wishes to emphasize that, at his junction, such examination is only being sought in regard to the neurologic manifestations and scarring.    

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of all non-VA medical care providers who have treated him for his service-connected right knee disabilities, including any private providers, to specifically include reports from Dr. G.P., R.S., and S.K. for these disorders.  After obtaining any necessary authorization from the Veteran, request all identified records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. Obtain all outstanding VA treatment records dated from July 2014 to the present, and associate them with the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all outstanding records have been associated with the claims file, the Veteran should be afforded appropriate VA examination(s) to determine the current nature and severity of his service-connected right knee neurologic manifestations and scarring.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(a) The examiner is advised that the Veteran underwent a total knee replacement in February 2015.  As such, he or she should indicate whether such surgery (i) alleviated or resolved the Veteran's residual decreased sensation of the right knee/calf due to post-operative nerve damage and/or residual post-operative scars of the right knee, (ii) resulted in increased or additional neurologic or scarring symptomatology, OR (iii) resulted in no change to such manifestations.  If increased or additional symptomatology resulted, please describe in detail the symptoms that resulted from the February 2015 knee replacement surgery.

(b) With regard to the right knee decreased sensation, the examiner should indicate the nature and severity of all manifestations of such disorder. The examiner should specifically note whether the neurologic impairment results in mild, moderate, or severe incomplete paralysis or complete paralysis.  

(c) With regard to the right knee scars, the examiner should indicate the nature and severity of all manifestations of such scarring.  The examiner should describe the size of each scar and whether such are deep, nonlinear, superficial, unstable, painful, or cause limitation of function.  

(d) The examiner should also discuss the functional impairment caused by the Veteran's right knee disabilities, to include the impact such has on his daily life and employment.  

All opinions offered should be accompanied by a rationale.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In the readjudication of such claims, the AOJ should consider the propriety of assigning a temporary total rating for convalescence under 38 C.F.R. § 4.30 and the applicability of Diagnostic Code 5055 in light of the Veteran's February 2015 knee replacement surgery.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




